DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Allowable Subject Matter
Claims 1-7 and 19-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the prior art of record Kim et al. (US 2009/0127599 A1) discloses an imaging device (Fig.6), comprising:
a photoelectric conversion layer (Fig.6: [0026]: an intrinsic layer 50 and a conductive layer 60) having a first surface and a second surface opposite to the first surface (Fig.6: the top surface of the conductive layer 60 corresponds to the first surface, and the bottom surface of the intrinsic layer 50 corresponds to the claimed second surface);
a counter electrode on the first surface (Fig.6: upper electrode 70);
a first electrode on the second surface (Fig.6: the lower electrode 41 on the right side); 
a second electrode on the second surface (Fig.6: the lower electrode 41 in the middle), the second electrode being spaced from the first electrode (As shown in Fig. 6); and
an auxiliary electrode (Fig.6: the second electrode 45) on the second surface between the first electrode and the second electrode (See Fig.6), the auxiliary electrode being spaced from the first electrode and the second electrode (As shown in Fig.6).
However, the prior art of record fails to disclose or reasonably suggests: “a shortest distance between the first electrode and the auxiliary electrode is different from a shortest distance between the second electrode and the auxiliary electrode” in combination with other limitations recited in the claim.

Claims 2-7 and 19-22 are allowable as being dependent from claim 1.

With regard to independent claim 23, the prior art of record Kim et al. (US 2009/0127599 A1) discloses an imaging device (Fig.6), comprising:
a photoelectric conversion layer (Fig.6: [0026]: an intrinsic layer 50 and a conductive layer 60) having a first surface and a second surface opposite to the first surface (Fig.6: the top surface of the conductive layer 60 corresponds to the first surface, and the bottom surface of the intrinsic layer 50 corresponds to the claimed second surface);
a counter electrode on the first surface (Fig.6: upper electrode 70);
a first electrode on the second surface (Fig.6: the lower electrode 41 on the right side);
a second electrode on the second surface (Fig.6: the lower electrode 41 in the middle), the second electrode being spaced from the first electrode (As shown in Fig. 6); and
an auxiliary electrode (Fig.6: the second electrode 45) on the second surface between the first electrode and the second electrode (See Fig.6), the auxiliary electrode being spaced from the first electrode and the second electrode (As shown in Fig.6).
However, the prior art of record fails to disclose or reasonably suggests: “a size of a gap between the first electrode and the auxiliary electrode is different from a size of a gap between the second electrode and the auxiliary electrode” in combination with other limitations recited in the claim.

Claims 24-34 are allowable as being dependent from claim 23.

With regard to independent claim 35, the prior art of record Kim et al. (US 2009/0127599 A1) discloses an imaging device (Fig.6), comprising:
a photoelectric conversion layer (Fig.6: [0026]: an intrinsic layer 50 and a conductive layer 60) having a first surface and a second surface opposite to the first surface (Fig.6: the top surface of the conductive layer 60 corresponds to the first surface, and the bottom surface of the intrinsic layer 50 corresponds to the claimed second surface);
a counter electrode on the first surface (Fig.6: upper electrode 70);
a first electrode on the second surface (Fig.6: the lower electrode 41 on the right side);
a second electrode on the second surface (Fig.6: the lower electrode 41 in the middle), the second electrode being spaced from the first electrode (As shown in Fig. 6); and
an auxiliary electrode (Fig.6: the second electrode 45) on the second surface between the first electrode and the second electrode (See Fig.6), the auxiliary electrode being spaced from the first electrode and the second electrode (As shown in Fig.6).
However, the prior art of record fails to disclose or reasonably suggests: “a distance between a first side of the first electrode and a second side of the auxiliary electrode is different from a distance between a third side of the second electrode and a fourth side of the auxiliary electrode, the second side facing the first side and being closer to the first side than any other sides of the auxiliary electrode, the fourth side facing the third side and being closer to the third side than any other sides of the auxiliary electrode” in combination with other limitations recited in the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuo (US 2019/0214417 A1) discloses a solid-state imaging element including a first electrode including a plurality of electrodes; a second electrode opposed to the first electrode; and a photoelectric conversion layer provided between the first electrode and the second electrode.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696    

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696